              Case 2:20-cv-01459-JLR Document 9 Filed 03/02/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         KALIAPPAN STUBBS,                             CASE NO. C20-1459JLR

11                              Plaintiff,               ORDER OF DISMISSAL
                  v.
12
           BELLEVUE POLICE
13
           DEPARTMENT, et al.,
14
                                Defendants.
15
           On December 16, 2020, the court dismissed Plaintiff Kaliappan Stubb’s complaint
16
     pursuant to 28 U.S.C. § 1915(e)(2)(B). (Order (Dkt. # 8)); see 28 U.S.C.
17
     § 1915(e)(2)(B). The court allowed Mr. Stubbs 21 days to amend his complaint. (Order
18
     at 5.) The court indicated that if Mr. Stubbs failed to file an amended complaint within
19
     the time allowed, the court would dismiss his complaint without leave to amend. (Id.)
20
     That deadline has now passed, and Mr. Stubbs has not timely amended his complaint.
21
     //
22


     ORDER - 1
              Case 2:20-cv-01459-JLR Document 9 Filed 03/02/21 Page 2 of 2




 1   (See Dkt.) Accordingly, the court DISMISSES Mr. Stubbs’s complaint without leave to

 2   amend and without prejudice.

 3         Dated this 2nd day of March, 2021.

 4

 5                                                A
                                                  JAMES L. ROBART
 6
                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
